Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an adjustment mechanism and headlamp with at least two frames supporting an optic member.  An adjustment device for adjusting the frames to pivot about at least one axis having a gear mechanism and actuating drive therefore.    The gear mechanism having multiple shell concentric ball and socket joints and connecting elements connecting the gear mechanism to a respective frame where one of the connecting elements is rigidly connected to one of the frames and the other frame is connected via a joint coupling to the gear mechanism with respective connecting elements.  

Automotive Lighting (DE102009033910) discloses a ball and socket adjustment device for a headlamp. However, the cited reference fail to individually disclose, or suggest when combined, a rigidly connected frame supporting the optic member that is rigidly connected to the connecting element.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the concentric ball and socket gear mechanism having a connecting element rigidly connected to a respective frame in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875